Title: To James Madison from José Corrèa da Serra, 10 December 1814
From: Corrèa da Serra, José
To: Madison, James


        
          Sir
          Philadelphia 10 Decr. 1814
        
        According to the permission you gave me I send you from this place my guesses on the branch of revenue which the U.S. could have in domains belonging to the union. But in Looking to the subject with attention I have found another instance of what you so justly observed to me, and what I have myself often experienced viz—that a foreigner who visits a country is apt to believe that what he does not yet see in it, does not exist. Indeed if Mr. Jefferson when I mentioned to him the necessity of a domanial branch of revenue had followed the conversation, which took a different turn, I would have known that the principle had been adopted Long ago, though very Little acted upon. I could have recollected that Messrs. Wilkins and Morrison of Kentucky had told me of having rented many years the saline of the U.S. in the Illinois territory. I will therefore only add a few things which may perhaps be also Known to government, but in this case there is no harm in recalling them to memory.
        The principle once adopted that the tracts where plenty of mineral and fossil substances are found, are to be marked for their exploitation, and to be rented, instead of being alienated for ever, the following tracts may be remarked.
        Immediately after the acquisition of Canada, the English were informed of the extraordinary quantity of copper found in the southern shores of Lake superior now belonging to you. A company was formed of very

respectable persons even Lords for the purpose of exploiting these mines. The want of population and wild state of the country fifty years ago was the only obstacle, the riches of the mines was verified and the attempt Left for another more favourable epoch. I have read the book of Mr. Henry one of the persons they sent, who afterwards fixed himself at Montreal.
        Amongst the western people many informed me that they had had accounts from the Canadians of many different ores in several places from Lake superior to the Mississipi, and in all the country to the north of the Missouri. This appears very natural even in a geological point of view.
        In the United States, Lands between the Alleghany and the Mississipi a great and strong probability exists of rich iron ores in several places.
        Up the Arkansas a very great probability exists of finding silver, because some of the richest spanish mines exist in the ridge from which these waters flow.
        The Lead mines of the Missouri territory are too obvious a resource, but I was told that the principal occupation of the Canadian inhabitants is to exploit them in an uncontroulled manner. They may contain as is often the case in Lead mines some silver which may increase their value.
        To explore those and other unknown or unsuspected things is the first step. This nation is no more in the necessity of calling proper persons from Europe to explore such objects. The U.S. possess already two men advantageously known even in Europe for their Mineralogical science, Dr. Bruce of New York and Dr. Silliman of New haven, the first particularly has received there great encomiums for his American Mineralogical journal. There is at Pittsburg a german called Mr. Aigster very good mineralogist and chemist who could be an useful person in this Line. The expense of such a visit would be trifling, and foundation would be Laid for national riches as well as future revenue, which would proportionably diminish for the future the pressure of other taxes.
        I do not bring to memory the infinite quantity of salts, the consumption of which will increase with the population, and which are in Europe a capital branch of revenue. If the salines which in the West belong to private owners were the property of the Union, what handsome revenue would they already afford! The past cannot be revoked, but the ressources for the future are an immense store, not to be in the same manner alienated.
        You will find inclosed in a bit of paper the calculation of which I spoke to you of the sum of money for which all your unlocated Lands can be security if they were to be mortgaged for money to be Lent on them.
        In taking your time with the above rhapsodies I have made use of your indulgence, but in what I am now to take the Liberty of writing to you I wish you may see a proof of the real interest I take in the happiness of this nation and the prosperity of his government, and very real indeed because I have nothing to ask or to hope from either. I am an old man, have Lived

sixty years in Europe, and not with shut eyes, I will only state things and submit them to your wisdom. The Last arrivals have brought a number of English and continental papers and pamphlets, to all which I have given the greatest attention. If the war there seems adjourned another ally and a powerful one is there working for you, and can do wonders if properly seconded. Public opinion one of the great rulers of the European world, has arisen with a wonderful strength from the grave where the revolution kept it. An universal surfeit of violence and ambition pervades Europe, which France employs most dexterously to her ends with the show of moderation. The English court papers already complain that the Emperor of Russia is gone to that side and system on which they Look with horror. Their papers and pamphlets which I wish I could submit to your eyes are raising hue and cry against this nation as the nest of jacobinism, they speak of antimonarchical insolence, and of the interest of Monarchs in crushing you as a dangerous people. The continent on the contrary seems to sympathize with you as the victims of a piratical and vindictive warfare. As you are remained alone on the theatre all the eyes are open on you. A dignified resistance without imitating in the Least what the continent highly disapproves in them, on the contrary following the French plan of making show of moderation and self possession, will ensure and rivet in your service all the continental feelings and force them to make peace. The disappearance of the sine qua non is already an effect of this state of things. This together with pinching their trade for which the people of Europe have no fellow feeling will have a wonderful effect. Give me Leave to afford some instances. General Jackson it is said has entered Pensacola. In the old european stile which Talleyrand is now preaching with such effect, an official communication would have been made to the foreign ministers, that you enter that territory only to expel your enemies and Leave every thing as it is to the actual possessor, and let every civil thing go in his name and by his officers, and such a declaration to be published in the papers. A thing which would have a wonderful effect in Europe would be something Like a general instruction to all your commanders, that though this government is sure that very Little out of rule has been done by his armies, as the secretary of state has demonstrated to admiral Cochrane, still as many causes of irritation daily occur you again recommend to your officers the strictest adherence to the old rules of civilized warfare, and to Leave to your enemies all the merit of transgressing them. This sort of retaliation is what in the present state of european minds and feelings, will attach them all to you, and put them against them, and the force of such a general opinion is in the present moment incalculable and will for a while continue so. Retaliation in kind is now very dangerous and out of season it could perhaps in a manner or other serve the purposes of your enemies. If you bind yourselves close to the present ruling ideas of Europe, which England sees clearly (because

her papers and pamphlets allow it) are Levelled against her by skilful hands, you will soon have peace or allies to weather the storm. I do not ask pardon for speaking so freely and candidly to the chief of a great nation, on the contrary I consider it as the highest compliment I can pay to his personal qualities, and a proof of the high esteem and veneration with which I am Sir Your most obliged humble servant
        
          J. Corrèa de Serra
        
      